Citation Nr: 1712494	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-43 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a social anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from to February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2016, the Board remanded the claim for further development.  This matter is now returned to the Board for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's PTSD is not shown to be causally or etiologically related to any disease, injury, or incident in service; it is also not shown to have preexisted service.

2.  The Veteran's anxiety disorder (other than PTSD), to include a social anxiety disorder, is shown by clear and unmistakable evidence to have preexisted service, and it is shown to have been permanently aggravated beyond the natural progress of the disease during service.

3.  The Veteran's major depressive disorder is shown by clear and unmistakable evidence to have preexisted service, and to not have been aggravated beyond the natural progress of the disease during service.

4.  The Veteran's adjustment disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; it is also not shown to have preexisted service.

5.  The Veteran's schizoaffective disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; it is also not shown to have preexisted service, and there is no evidence of manifestations to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for an anxiety disorder (other than PTSD), to include social anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for an adjustment disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for service connection for a schizoaffective disorder have not been met; nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the Veteran's claim as it relates to his anxiety disorder other than PTSD, to include a social anxiety disorder, service connection has been granted for such herein.  Therefore, any deficiencies involving the duties to notify and to assist are moot regarding the claim.

Regarding the claim as it relates to another acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a January 2008 notice letter fully satisfied the notice requirements.  Although the Board acknowledges that the letter did not list an acquired psychiatric disorder as a claimed condition, regardless, the letter explained what evidence was necessary to substantiate a claim for service connection for a mental health disorder, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify in this regard has been nevertheless satisfied.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The AOJ obtained all of the Veteran's service treatment records, personnel records, and VA treatment records as per the August 2016 Board remand.  Also, the Veteran submitted copies of his records from Dr. G.G. that he previously identified as relating to his claim.  Finally, while the Veteran identified records from Hawthorne Medical Associates some of which from 2012 were of record.  In February 2016, the AOJ requested a completed Form 21-4142 to obtain the additional records pursuant to the Board remand, but the Veteran failed to respond with the completed form.  Therefore, the Board finds that VA's duty to assist in this regard has been satisfied, and that there was substantial compliance with the Board's remand directives.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  Pursuant to the Board's remand directive, the Veteran was provided with a VA examination in February 2016.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, answered all of the questions posed by the Board, and provided an adequate rationale for his conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied, and that there was substantial compliance with the Board's remand directives.  While the Board acknowledges that the examiner did not provide an etiological opinion regarding the Veteran's diagnosed adjustment disorder by VA clinicians, the Board finds that there is no duty to remand the matter for a further opinion or another VA examination because the weight of other evidence of record is that it is unrelated in any way to his active service, and the Veteran has never contended that this disorder was caused or aggravated by service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative raised any further challenges to VA's duties of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A chronic disease need not "be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis."  38 C.F.R. § 3.307(c).

A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see also 38 C.F.R. § 3.304(b) (2016).

The Veteran served on active duty from February 1973 to February 1976 as a U.S. Army ammunition storage specialist.  He contends that he has an acquired psychiatric disorder, to include a social anxiety disorder, which was aggravated by his active service.

As an initial matter, prior to the Veteran's service, March 1971 New York Board of Education records reflect that the Bureau of Child Guidance recommended a medical discharge and home instruction for the Veteran due to disruptive class behavior and getting into fights.  See Records, received February 2007.  They also reflect that he was unable to read, that he had feelings of inadequacy, and that he was depressed about the possibility of ever succeeding.

The Veteran's February 1973 enlistment examination report and report of medical history show no psychiatric disorder was noted on entry into service.  Therefore, the presumption of soundness applies in this case.  See 38 U.S.C.A. § 1111.

The Veteran's service treatment records are silent as to any mental health complaints or treatment.  While the Board acknowledges that the Veteran reported to a VA clinician that he took 20 Tylenol in service in an attempt to overdose, there is no record of any treatment for overdose or any medical intervention or counseling in service.  No psychiatric abnormalities were reported by the Veteran or noted by an examiner during the military discharge physical examination.  Therefore, the Board finds this report to warrant low probative weight.  See VA treatment record, July 2005 p.58 of 107.

The first record of any mental health complaint since service is a June 2004 VA treatment record showing he requested a psychiatric evaluation due to anxiety and a fear of crowds.  The record shows he reported never seeking prior treatment.  See p.106-107.

An August 2004 VA mental health evaluation report shows a reported history of a longstanding fear of crowds and anxiety, and feeling depressed, and discriminated against and harassed for his learning disability.  It was noted that he is illiterate.  Diagnoses were recorded of:  a generalized anxiety disorder, social phobia, and a depressive disorder.  See p.84-87.  

October 2004, July 2005, and January 2007 VA mental health records reflect he reported being depressed his whole life, particularly since the loss of his work role due to a back injury.  On various occasions, the Veteran reported working in manufacturing and janitorial occupations.   See p.12, 58, 76 of 107.

Private treatment records from Dr. G.G. dated from February 2007 to October 2008 show he was followed for diagnosed generalized anxiety disorder, and that he reported seeking psychiatric treatment since he incurred a back injury (at work).  See p.1 and 4 of 22.

November 2008 to May 2010 records from Child and Family Services show the Veteran was treated for social anxiety disorder and a major depressive disorder.  The records note a history of depression and anxiety from his early years due to having a second grade level of literacy.  See April 2009 (received December 19, 2016), p.13 of 37; see also April 2009 (received December 21, 2016) at p.4 of 5.  The Board also acknowledges that one October 2009 record reflects PTSD was diagnosed, but no discussion is provided in the record, and the diagnosis was not continued in subsequent treatment notes.  See p.7 of 56 (received June 2010).

An August 2009 South Bay Mental Health Center record reflects he was referred for partial admission due to increased obsession and anxiety over a relationship break up.  Diagnoses of a major depressive disorder, severely aggravated by a romantic loss, with a superimposed adjustment disorder, were recorded.  

July 2010 to August 2010 VA treatment records show the Veteran was hospitalized for a few weeks after presenting with depression and suicidal thoughts due to the loss of a girlfriend as a result of loss of libido.  These records show he reported that he felt depressed as long as he could remember.  He reported a childhood history of an abusive father who died when he was 12, and that he was in special education and never learned to read or write.  He also reported auditory hallucinations for nearly all his life, especially around other people, and that he gets confused around other people.  He reported he was reduced in rank in service because people were discriminating against him.  See p. 8-11 of 80.  August 2010 discharge records reflect diagnoses of a generalized anxiety disorder, panic disorder with agoraphobia, a schizoaffective disorder, and mental retardation.

More recently, a July 2014 letter from Dr. T.R. of the VA medical center shows the Veteran had been followed at the VA medical center for diagnosed major depression, generalized anxiety disorder, social phobia with paranoia, a panic disorder with agoraphobia, social communication disorder, and an adjustment disorder with anxiety and depressive features.

The Veteran was afforded a VA examination in February 2016.  The VA examiner recorded diagnoses including a major depression, social anxiety disorder, and PTSD.  He noted that the Veteran reported symptoms of depression that have been persistent throughout his life, particularly when he was struggling in Job Corps prior to service and became aware that he had intellectual limitations that made certain tasks challenging for him.  He reported symptoms of anhedonia, low self-esteem and feelings of worthlessness, sleep disruption, fatigue, and concentration difficulties.  Regarding his social anxiety disorder, the examiner noted the Veteran reported that he experiences significant anxiety around people, worrying a great deal about how others may perceive him, particularly related to his intellectual disability, and that he avoids most social interactions out of fear that people will notice his disability.  The Veteran reported that his anxiety about his social interactions began when he was younger but worsened during his military service when he was yelled at for not doing things correctly.  

His intellectual and language difficulties were also noted, including an IQ of 70.  He reported a history of being illiterate and being "medically discharged" from school when he was 14 due to lack of academic progress and behavioral disturbance in class.  He reported that at the age of 16 he started Job Corps to train in a vocation, but had significant difficult learning tasks and dropped out to join the Army.  With regard to the Veteran's service, he reported that he had difficulty getting along with superiors, and being yelled at a lot for not doing things correctly and that this caused him to distance himself from others.  He reported struggling with symptoms of depression and social anxiety since he was in high school, and that the symptoms continued and worsened during his time in Job Corps as he became increasingly aware of his intellectual limitations.  He reported one suicide attempt in service in which he took aspirin and Tylenol, but that he went to sleep and woke up the next day without symptoms and decided not to tell anyone.  

Regarding the PTSD diagnosis, the examiner noted that the stressor involved being mugged and stabbed on one occasion in New York City after service.  No PTSD stressors from service were reported.  The examiner opined that because the stressor occurred after service, it was less likely than not related to his active service.  

Regarding his social anxiety disorder, the examiner opined that his symptoms clearly and unmistakably preexisted service (see addendum), but that they were aggravated by his service due to his difficulties getting along with his supervisors.  The examiner noted that the Veteran described a pattern of fearing judgement and criticism that has carried over from this experience in service.  

Regarding the major depression, the examiner opined that the Veteran began experiencing depression prior to his service, that it has persisted for a lifetime, and that there was no evidence that it increased as a result of his service.  Rather, the examiner opined that any increases in symptoms were due relationship endings and other losses in his life, including losses of employment.  

In light of the above evidence, the Board finds that a preponderance of the evidence is against finding that the Veteran's PTSD is related to his active service.  As shown above, the Veteran himself has reported that his stressor involved being mugged and stabbed in New York City after service.  Therefore, as there is no reported PTSD stressor in service, the Veteran never alleged he had PTSD due to his active service, there is no evidence in the service treatment records of PTSD or any other evidence linking it to his service, the Board finds that service connection for PTSD is not warranted.

Regarding his diagnosed social anxiety disorder on exam, as shown above, the VA examiner opined that there is clear and unmistakable evidence that the Veteran's social anxiety disorder preexisted service, and further opined that it was aggravated by his difficulties with his supervisors in service, apparently as a result of his intellectual difficulties.  The Board agrees and notes that there is no medical opinion that contradicts the opinion of the VA examiner.  Therefore, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence that his social anxiety disorder clearly and unmistakably preexisted service.  The Board further finds that it was aggravated by service based on the examiner's opinion.  The Board is cognizant that various clinicians have diagnosed varying types of anxiety disorders (other than PTSD) based on the same history and symptomatology, such as generalized anxiety disorder, social anxiety disorder, social phobia, agoraphobia, and a panic disorder.  Based thereon, the Board will grant service connection more generally for an anxiety disorder other than PTSD, to include a social anxiety disorder.

Regarding the Veteran's major depressive disorder, as shown above, the Veteran himself has reported to various clinicians on multiple occasions that he has experienced depression throughout his lifetime and since he was a child.  His depression was documented by the Board of Education in March 1971.  The VA examiner opined that it preexisted service based in part on the Veteran's reported history, as well as the Board of Education records that are consistent with the reported history.  Therefore, the Board finds that it clearly and unmistakably preexisted service.  While the Board acknowledges that the VA examiner did not use the terminology "clearly and unmistakably," the Board finds that the evidence overall, taking into account the VA examiner's opinion, the Veteran's own self-reports, and the Department of Education records from 1971 all show that it clearly and unmistakably preexisted service.  The examiner opined that the evidence showed increases throughout his lifetime due to romantic losses and other losses such as employment losses, and that no increase from his service was shown.  Again, while the Board acknowledges that the examiner did not use the words that it "clearly and unmistakably" was not aggravated by his service, the Board ultimately finds that the overall evidence shows it clearly and unmistakably was not aggravated by his service.  There is no record of any depression in service.  The sole disciplinary matter involved misappropriation of a small quantity of small arms ammunition.  Several performance reports mentioned the need for work supervision because of intellectual and comprehensive shortcomings, but evaluators noted that the Veteran was cooperative, accepted responsibility, demonstrated initiative, and accomplished his duties.  As noted above, the Board has found the Veteran's account of an overdose warranted low probative weight.  Also, at the time of separation, the military examiner noted no psychiatric abnormalities and the Veteran noted only that his overall health was "not good."  Therefore, the Board finds that his depression clearly and unmistakably preexisted service and was not aggravated by service, and that service connection for a major depression is not warranted.

The Board acknowledges that Dr. T.R. of the VA medical center also noted in his July 2014 letter a diagnosis of an adjustment disorder with anxiety and depressive features.  As explained above, service connection for an anxiety disorder other than PTSD is granted herein, and service connection for a depressive disorder is denied herein.  Regarding the otherwise adjustment disorder, the Board notes that there is no evidence in the claims file indicating that it is related to the Veteran's active service, or that it preexisted his service and may have been aggravated by service.  The Veteran has not alleged it is related to his service, it is not shown in his service treatment records.  There is simply no evidence suggesting any nexus to service.  Therefore, a preponderance of the evidence is against finding that service connection for an adjustment disorder is warranted.

Finally, the Board acknowledges that the August 2010 discharge summary relating to the Veteran's mental health hospitalization after a romantic loss includes a diagnosis of a schizoaffective disorder.  Regarding this diagnosis, the Board emphasizes that there is no evidence indicating that the Veteran had a schizoaffective disorder in service or prior to service.  While the Veteran did report symptoms of auditory hallucinations "for a long time, nearly all my life," this very generalized report does not equate to clear and unmistakable evidence that he had a preexisting schizoaffective disorder.  It also does not tend to prove that he experienced symptoms in service or within one year of discharge, and the Board emphasizes that the Veteran has never reported experiencing auditory hallucinations in service or within one year of discharge.  See 38 C.F.R. § 3.309(a).  There is simply no evidence tending to link that diagnosis to his service.  Therefore, service connection for a schizoaffective disorder is not warranted, and may not be presumed.

It appears that the Veteran contends that, in his lay opinion, his depression preexisted service since he was a child but was aggravated by his service (i.e., that there is not clear and unmistakable evidence that his depression was not aggravated by his active service).  The Board ultimately finds that his military evaluations and the results of his discharge examination weigh against his assessment of aggravation.  In addition to positive evaluations citing cooperation and initiative, the Veteran was commended by his commanding officer for assisting in arranging an interracial and cultural recognition event.  The Board also places probative weight on the opinion of the VA examiner in 2016 that addressed the issue and found non-military factors in the history more probative.   The Board acknowledges the report by the Veteran's sister that he was depressed when he returned home from service.  See Correspondence, September 2016.  The Board notes, however, that the Veteran himself reported to VA clinicians that he was depressed shortly after service because his grandmother died, he gave his mother $3,000 to help to pay for funeral costs while en route to home, and then his mother threw him out six months later and he had only seen her twice in 30 years.  See VA treatment record, July 2005 at p.62 of 76.  The Veteran had the opportunity to describe any mental health symptoms during his discharge examination but mentioned only that his general health was not good.  The Board finds the Veteran's own account here at separation and later to VA clinicians to be the most credible.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).   Thus there was clearly and unmistakably no aggravation of his depression during his service.  

In summary, the Board concludes that service connection for an anxiety disorder (other than PTSD), to include a social anxiety disorder, is warranted, but that service connection for any other acquired psychiatric disorder, to include PTSD, a major depressive disorder, an adjustment disorder, and a schizoaffective disorder is not warranted, nor may service connection for a schizoaffective disorder be presumed.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an anxiety disorder (other than PTSD), to include a social anxiety disorder, is granted.

Entitlement to service connection for a major depressive disorder is denied.

Entitlement to service connection for an adjustment disorder is denied.

Entitlement to service connection for a schizoaffective disorder is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


